Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ms. Wendy Davis, on Oct. 29, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 6, 15 and 17 have been amended as shown below.  Claim 6 has been amended to be an independent claim, yet it recites all of the limitations of claim 1.  Claims 3 and 16 have been canceled as shown below.  Claims 2, 4-5, 7-14  and 18-20 remain as shown in the claim set filed on Oct. 27, 2019.      

1.  (currently amended) A pharmaceutical composition comprising therapeutically effective amounts of a DUOC-01 cell product and an anti-inflammatory agent, in a pharmaceutically acceptable carrier, wherein the anti-inflammatory agent is cortisone, hydrocortisone, triamcinolone, dexamethasone, or beclomethasone.      

3.  (canceled) 

6.  (currently amended) A method of treating a demyelinating condition in a subject in need thereof, the method comprising: administering to the subject a pharmaceutical composition comprising therapeutically effective amounts of a DUOC-01 cell product and an anti-inflammatory agent, in a pharmaceutically acceptable carrier, wherein the anti-inflammatory agent is cortisone, hydrocortisone, triamcinolone, dexamethasone, or beclomethasone      


15.  (currently amended) A kit comprising:  therapeutically effective amounts of (i) a composition comprising a DUOC-01 cell product and (ii) an anti-inflammatory agent in a pharmaceutically acceptable carrier, wherein the anti-inflammatory agent is cortisone, hydrocortisone, triamcinolone, dexamethasone, or beclomethasone, and a label or instructions for administration of the components of the kit 

16.  (canceled)  

17.  (currently amended) A method of treating a demyelinating condition in a subject in need thereof, the method comprising[[:]] administering to the subject (i) a therapeutically effective amount of a DUOC-01 cell product in conjunction with (ii) a therapeutically effective amount of an anti-inflammatory agent, wherein the anti-inflammatory agent is cortisone, hydrocortisone, triamcinolone, dexamethasone, or beclomethasone. 

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite and clear and enabled claim language.  Kurtzberg et al. (“Preclinical characterization of DUOC-01, a cell therapy product derived from banked umbilical cord blood for use as an adjuvant to umbilical cord blood transplantation for treatment of inherited metabolic diseases,” Cytotherapy 17(6):803-815, 2015, cited in Applicants’ IDS, disclose the DUOC-01 cell product, and that these cells secrete IL-10 and TGF-β, which are anti-inflammatory agents (they are anti-inflammatory cytokines).  See pp. 1-4 and 10.  Thus a composition comprising these cells comprises anti-inflammatory agents.  A manufactured culture of these cells, which could be a dose, comprises about 3 x 106 DUOC-01 cells (see p. 5).  But the reference does not disclose a composition that is a combination of the DUOC-01 cells and a corticosteroid anti-inflammatory agent, in particular one of those listed in claim 3.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-10-29